Citation Nr: 1445122	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymia and nervousness.

4.  Entitlement to service connection for a disability manifested by blurred vision and sensitivity to light.

5.  Entitlement to service connection for a disability manifested by lack of energy.

6.  Entitlement to a higher initial rating for peripheral neuropathy, left lower extremity, currently rated 10 percent disabling.

7.  Entitlement to a higher initial rating for peripheral neuropathy, right lower extremity, currently rated 10 percent disabling.

8.  Entitlement to a compensable rating for erectile dysfunction.

9.  Entitlement to an initial increased rating for coronary artery disease, rated 60 percent disabling from October 15, 2003; 30 percent disabling from December 10, 2004; 60 percent disabling from March 22, 2006; 30 percent disabling from June 4, 2007; and, 60 percent disabling from June 15, 2010.  

10.  Entitlement to an effective date earlier than October 15, 2003, for the grant of service connection for coronary artery disease.

11.  Entitlement to an effective date earlier than July 9, 2008, for the grant of service connection for peripheral neuropathy, bilateral lower extremities.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for hypertension and a skin disability; denied entitlement to service connection for nervousness, blurred vision, light sensitivity, and lack of energy; and, denied entitlement to a compensable rating for erectile dysfunction.  In January 2009, the Veteran filed a notice of disagreement.  A statement of the case was issued in October 2009.  A substantive appeal was received in February 2010.

In a June 2009 rating decision, the RO granted entitlement to service connection for peripheral neuropathy, right and left lower extremities, assigning separate 10 percent ratings, effective July 9, 2009.  In July 2009, the Veteran filed a notice of disagreement with the disability rating and effective date assigned.  A statement of the case was issued in October 2009 with regard to the disability rating.  A substantive appeal was received in February 2010.

In an October 2009 rating decision, the RO granted entitlement to service connection for coronary artery disease, assigning a 30 percent disability rating, effective May 2, 2006.  In February 2010, the Veteran filed a notice of disagreement with the disability rating and effective date assigned.  In a May 2011 rating decision, the RO assigned a 60 percent disability rating, effective October 15, 2003; assigned a 30 percent disability rating, effective December 10, 2004; assigned a 60 percent disability rating, effective March 22, 2006; and assigned a 30 percent disability rating, effective June 4, 2007.  In a June 2012 rating decision, the RO assigned a 60 percent disability rating, effective June 15, 2010.  A statement of the case was issued in June 2012 and a substantive appeal was received in June 2012.  

In a June 2012 rating decision, the RO granted entitlement to service connection for peripheral neuropathy, right and left upper extremities, assigning separate 10 percent ratings, effective July 6, 2011.  The Veteran filed a notice of disagreement in July 2012 with regard to the disability ratings and effective date assigned.  A statement of the case was issued in October 2013, but the Veteran did not file a substantive appeal.  Thus, those issues are not in appellate status.  

The issues of entitlement to service connection for a skin disability and an acquired psychiatric disability; entitlement to an effective date earlier than July 9, 2008, for the grant of service connection for peripheral neuropathy, bilateral lower extremities; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Additional evidence received since the RO's October 2006 RO decision which determined that new and material evidence had not been received to reopen entitlement to service connection for hypertension does not relate to an unestablished fact necessary to substantiate the claim of service and is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of service connection.

2.  Additional evidence received since the RO's October 2006 RO decision which determined that new and material evidence had not been received to reopen entitlement to service connection for skin disability relates to an unestablished fact necessary to substantiate the claim of service connection, and is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of service connection.

3.  The Veteran's peripheral neuropathy, right and left legs, is manifested by mild incomplete paralysis.

4.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

5.  For the period from October 15, 2003, to December 9, 2004, the Veteran's coronary artery disease has not been shown to be manifested by chronic congestive heart failure; nor workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; nor left ventricular dysfunction with an ejection fraction of less than 30 percent.

6.  For the period from December 10, 2004 to March 21, 2006, the Veteran's coronary artery disease has not been shown to be manifested by more than one episode of acute congestive heart failure in the past year; nor workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; nor left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

7.  For the period from March 22, 2006 to June 3, 2007, the Veteran's coronary artery disease has not been shown to be manifested by chronic congestive heart failure; nor workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; nor left ventricular dysfunction with an ejection fraction of less than 30 percent.

8.  For the period from June 4, 2007 to June 14, 2010, the Veteran's coronary artery disease has not been shown to be manifested by more than one episode of acute congestive heart failure in the past year; nor workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; nor left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

9.  For the period from June 15, 2010, the Veteran's coronary artery disease has not been shown to be manifested by chronic congestive heart failure; nor workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; nor left ventricular dysfunction with an ejection fraction of less than 30 percent.

10.  On August 16, 2004, the Veteran filed a claim of entitlement to service connection for "severe heart problems."

11.  Service connection for coronary heart disease is established effective October 15, 2003, which corresponds to the date of a private treatment record showing congestive heart failure.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's October 2006 decision which denied entitlement to service connection for hypertension, and the claim of service connection for hypertension is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for skin disability. 38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, left leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2013).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, right leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2013).

5.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2013).

6.  For the period from October 15, 2003 to December 9, 2004, the criteria for a schedular rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2013).  

7.  For the period from December 10, 2004 to March 21, 2006, the criteria for a schedular rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2013).  

8.  For the period from March 22, 2006 to June 3, 2007, the criteria for a schedular rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2013).  

9.  For the period from June 4, 2007 to June 14, 2010, the criteria for a schedular rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2013).  

10.  For the period from June 15, 2010, the criteria for a schedular rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2013).  

11.  The criteria for an effective date earlier than October 15, 2003, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In February 2007, a VCAA letter was sent to the Veteran with regard to his increased rating claim for erectile dysfunction and service connection claims.  Vol. 7.

In April 2008, a VCAA letter was sent to the Veteran with regard to his claim to reopen entitlement to service connection for hypertension and cardiovascular disease.  Vol. 6.  Such letter complied with the notice requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In March 2009, a VCAA letter was sent to the Veteran with regard to his claim of service connection for peripheral neuropathy, bilateral lower extremities.  Vol. 7.

Since the cardiovascular and peripheral neuropathy, and effective date issues are downstream from the awards of service connection, further VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's service, private, and VA treatment records; and records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claims discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran has been afforded VA examinations pertaining to his peripheral neuropathy, erectile dysfunction, and coronary artery disease, which will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

New & Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim.  


Hypertension

An August 1992 VA examination report reflects the Veteran's report that he thought his blood pressure was high but he had never been told by a physician that he had high blood pressure.  Vol. 1.  The examiner diagnosed hypertension with moderate hypertensive cardiovascular disease.  

In August 2004, the Veteran filed an initial claim of service connection for high blood pressure and severe heart problems, claimed as due to diabetes mellitus, type II.  Vol. 4.  Service connection was established for diabetes mellitus, type II, effective May 11, 2000.  

In December 2004, the Veteran was afforded a VA examination.  Vol. 8.  The examination reflects that diabetes mellitus was diagnosed in or about 1997.  The examiner noted that hypertension predated his diagnosis of diabetes mellitus; therefore concluding that his diabetes did not cause or aggravate his hypertension.  

In an April 2005 rating decision, the RO denied entitlement to service connection for hypertension and cardiovascular disease.  Vol. 5.  In April 2005, the Veteran filed a notice of disagreement and a statement of the case was issued in September 2005.  Vol. 5.  In November 2005, the Veteran filed a substantive appeal with regard to one unrelated issue and he indicated he was withdrawing his appeal with regard to the other issues, including hypertension.  Vol. 5.  In a May 2006 submission, he indicated that he did not want to withdraw the issues, but at that juncture a substantive appeal was untimely, and the appeal was not certified to the Board.  Vol. 5.  No new and material evidence was received within a year of issuance of the April 2005 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

The RO viewed the Veteran's May 2006 submission as a claim to reopen, and determined in an October 2006 rating decision that new and material evidence had not been received to reopen the claim of service connection for hypertension and cardiovascular disease.  No new and material evidence was received within a year of issuance of the October 2006 rating decision, and the decision is final.  Id.  In December 2006, the Veteran filed a claim to reopen but did not submit any additional evidence.  The Veteran submitted another claim to reopen in July 2008.  In an October 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension and cardiovascular disease; such rating decision is the subject of this appeal.  Vol. 6.

In September 2009, the Veteran underwent a VA examination to assess the etiology of his claimed hypertension and cardiovascular disease.  Vol. 8.  The examiner noted that diabetes mellitus was diagnosed in 1995 and coronary artery disease and congestive heart failure were diagnosed in 2003.  The examiner explained that diabetes mellitus is a risk factor for developing coronary artery disease and thus the examiner opined that his coronary artery disease is secondary to diabetes mellitus, as well as other risk factors.  The examiner found no relationship between the hypertension and diabetes mellitus as the Veteran developed hypertension prior to the onset of his diabetes mellitus.  The examiner also found no aggravation of his hypertension by his diabetes mellitus.  

In an October 2009 rating decision, the RO granted entitlement to service connection for coronary artery disease.  Vol. 8.  

While the Veteran continues to assert that his hypertension is due to or aggravated by his diabetes mellitus, he has submitted no "new" or "material" evidence in support of this assertion.  

In fact, the September 2009 VA examiner's conclusions were essentially duplicative of the findings of the December 2004 VA examiner which found no relationship between the Veteran's hypertension and diabetes mellitus, in light of the fact that his diagnosis of hypertension predated his diagnosed diabetes mellitus.  There is no new evidence which supports a correlation between his hypertension and diabetes mellitus, or any other service-connected disability.  The Veteran has never asserted a direct relationship to service, and there is no evidence to support such a relationship.  

There is no "new" evidence that raises a reasonable possibility that the Veteran's claim could be substantiated nor does it pertain to the basis for the previous denial; rather the "new" evidence continues to support a lack of relationship between his hypertension and diabetes mellitus.  Moreover, while the Veteran is competent to report his symptoms, the etiology of his hypertension is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for hypertension is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Skin disability

The Veteran has claimed entitlement to service connection for a skin disability on a number of occasions, asserting that his condition is directly due to service or to herbicide exposure in the Republic of Vietnam.  In the most recent rating decision issued in October 2006, which predated his December 2006 and July 2008 claims to reopen, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a skin disability.  Vol. 5.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.  The Board notes that no new evidence accompanied the Veteran's December 2006 informal claim to reopen.  Vol. 6.  Accordingly, the October 2006 rating decision became final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In support of his claim to reopen, the Veteran submitted an article from the internet pertaining to a relationship between diabetes mellitus and skin disabilities; service connection is in effect for diabetes mellitus.  Vol. 7.  Such evidence is new and material in that it was not previously of record and suggests a relationship between a disability and a service-connected disability.  See 38 C.F.R. § 3.310.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for skin disability is reopened.  The merits of the claim are addressed in the Remand below.

Initial and increased ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Peripheral neuropathy, bilateral lower extremities

The RO has assigned separate 10 percent disability ratings for peripheral neuropathy, right and left legs, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, sciatic nerve.  Per Diagnostic Code 8520 "mild" incomplete paralysis warrants a 10 percent rating; "moderate" incomplete paralysis warrants a 20 percent rating; "moderately severe" incomplete paralysis warrants a 40 percent rating; "severe, with marked muscular atrophy" incomplete paralysis warrants a 60 percent rating; and, "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost" complete paralysis warrants a 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, note before Diagnostic Code 8510.

Disability of these nerves is potentially ratable under separate diagnostic codes.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8525.  Diagnostic Code 8521 provides a 20 percent rating for moderate incomplete paralysis of the common peroneal nerve and a 30 percent rating for severe paralysis of that nerve; while Diagnostic Code 8525 provides a 10 percent rating for moderate incomplete paralysis of the posterior tibial nerve and a 20 percent rating for severe incomplete paralysis.  Ratings under these codes would not result in a higher combined rating than are afforded under Diagnostic Code 8520, pertaining to the sciatic nerve.  See 38 C.F.R. § 4.25 (2012).  Hence, the disability is rated under Diagnostic Code 8520.  

In November 2005 and June 2007 VA examiners found no objective evidence of polyneuropathy despite his complaints of numbness in his feet.  Vol. 7.  

A March 2009 VA examination report reflects a diagnosis of polyneuropathy with mild superficial sensory loss in the feet consistent with diabetic neuropathy.  Vol. 7.  On examination, he had a normal gait and station with good heel/toe/tandem walk.  His motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  Sensation was intact to fine touch, vibration, and position.  His temperature sense was mildly diminished in the feet.  

A July 2011 VA examination report reflects an assessment of mild incomplete sensory loss in the feet due to polyneuropathy secondary to diabetes.  Vol. 9.  On examination, he had a normal gait and station with good heel/toe/tandem walk.  His motor strength was 5/5 with normal tone, bulk, dexterity and coordination.  Sensory was intact to fine touch and position.  Temperature sense was decreased in a stocking-glove distribution.  Vibration sense was mildly impaired at the ankles.  

Based on the this evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for peripheral neuropathy affecting the lower extremities.  The disability affecting the lower extremities has been described as mild in nature, with only sensory symptoms.  The preponderance of the evidence is against finding a disability that is more than; thus, increased ratings are denied.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Erectile dysfunction

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, a compensable rating is not warranted under that code.  Specifically, the May 2007 VA examination reflects a normal examination pertaining to external genitalia with a slightly curved penis; the Veteran noted that it had been always slightly curved.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  

The Veteran's is in receipt of special monthly compensation for erectile dysfunction pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ.  Given that the Veteran's erectile dysfunction has not (and could not possibly have) interfered with his employment, a compensable evaluation is not warranted under the schedular criteria.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.

Coronary artery disease

The Veteran's coronary artery disease has been rated 60 percent disabling pursuant to Diagnostic Code 7005, from October 15, 2003 to December 9, 2004; 30 percent disabling from December 10, 2004 to March 21, 2006; 60 percent disabling from March 22, 2006 to June 3, 2007; 30 percent disabling from June 4, 2007 to June 14, 2010; and, 60 percent disabling from June 15, 2010.  

Under Diagnostic Code 7005, a 100 percent rating is warranted for coronary artery disease resulting chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and, a 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.

Note to DC 7005 states that if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.  

A disability rating in excess of 60 percent is not warranted for the period from October 15, 2003.  While an October 2003 record reflects decompensated congestive heart failure, the evidence of record does not otherwise support a finding of chronic congestive heart failure.  Vol. 3.  While estimated left ventricular ejection fraction (LVEF) was from 25 to 30 percent, an echocardiogram showed dilated left ventricle and ejection fraction of about 35 to 40 percent.  Vol. 3.  An April 2004 record reflects a LVEF of 46 percent with generalized hypokinesis.  Thus, an ejection fraction of less than 30 percent is not shown.  

On December 10, 2004, the Veteran underwent a VA examination.  Vol. 8.  The examiner reviewed the claims folder, including the October 2003 private records and noted that his estimated METs were greater than 7, but not greater than 10 based on his non critical coronary lesions along with his heart size top normal and an incomplete stress test.  Based on this finding, this does not support a 100 percent rating from October 15, 2003, as a workload of 3 METs or less is not shown.  

The December 2004 examiner diagnosed atherosclerotic cardiovascular disease and noted estimated METs of greater than 5 but not greater than 7 and LVEF of 55 percent.  Based on these objective findings, the evidence of record supports a 30 percent disability rating, effective December 10, 2004.  A 60 percent rating was no longer warranted as there had not been more than one episode of acute congestive heart failure in the past year, nor a workload of 5 METs or less, nor a LVEF of 30 to 50 percent.  

A March 22, 2006 VA ECHO report reflects a visually estimated EF of 45 percent.  Vol. 6.  Based on these objective findings, it was determined that a 60 percent rating was warranted, effective March 22, 2006.  

An April 2006 VA treatment report reflects a LVEF of 45 percent.  Vol. 6.  A VA treatment report reflects a March 2007 LVEF of 51 percent.  Vol. 7.  A May 2007 VA examination report reflects objective findings of compensated congestive heart failure with an EF of 55 percent and METs from 7 to 10.  Vol. 7.  

A 100 percent rating is not warranted for the period from March 22, 2006, as there is no showing of an LVEF less than 30 percent and no findings of chronic congestive heart failure.  As of March 2007, the criteria for a 60 percent rating was no longer met; however, the 60 percent rating will remain in effect through June 3, 2007.  

From June 4, 2007, a 30 percent rating was assigned in light of a June 2007 ECHO which showed a visually estimated EF of 55 percent.  Vol. 7.  

A September 2009 VA examination report reflects no evidence of congestive heart failure and an EF of 55 percent.  Vols. 8, 9.  No cardiomegaly was observed on echo or chest x-ray, thus the examiner stated that estimated METs of greater than 5 and less than 7 best reflected his current cardiac status.  

A 60 percent rating was no longer warranted as there had not been more than one episode of acute congestive heart failure in the past year, nor a workload of 5 METs or less, nor a LVEF of 30 to 50 percent.  

On June 15, 2010, the Veteran underwent myocardial perfusion imaging which showed LVEF of 46 percent which was at the lower limits of normal, which is greater than 45 percent.  Vol. 9.  A 60 percent rating was assigned effective June 15, 2010 in light of a showing of a LVEF of less than 50 percent.

A July 2010 ECHO showed a visually estimated EF of 50 to 55 percent.  Vol. 9.  

A June 2011 VA examination reflects an EF slightly decreased at 50 percent and METs estimated between 5 and 7.  Vol. 9.  

A 100 percent rating is not warranted for the period from June 15, 2010, as there is no showing of an LVEF less than 30 percent and no findings of chronic congestive heart failure.  

The Veteran's symptoms fit squarely within the criteria found in Diagnostic Code 7005.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b).

Earlier effective date for the grant of service connection for coronary artery disease

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

On August 16, 2004, the Veteran filed an informal claim of service connection for "severe heart problems."  Vol. 4.  

In an October 2009 rating decision, the RO granted entitlement to service connection for coronary artery disease, assigning a 30 percent disability rating, effective May 2, 2006.  Vol. 8.  Thereafter, in a May 2011 rating decision, the RO assigned a 60 percent disability rating, effective October 15, 2003.  Vol. 9.  Thus, service connection was established, effective October 15, 2003.

This effective date corresponds to the date of a private treatment record from St. Dominic's - Jackson Memorial Hospital which shows a diagnosis of congestive heart failure.  Vol. 3.  This record was received by VA in September 2004.  

The Board has reviewed the evidence for the period prior to October 15, 2003, to determine whether a formal or informal claim was filed with regard to coronary artery disease.  

The Veteran's communication received by VA on August 16, 2004 was construed by the RO as an original claim of service connection for heart problems.  It is not clear why October 15, 2003, was selected as the effective date, but no earlier submissions were received showing an intent on the part of the Veteran to claim entitlement to service connection for heart problems.  

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

For the above reasoning, the Board concludes that an effective date prior to October 15, 2003, for the grant of service connection for coronary artery disease is denied. 





							(CONTINUED ON NEXT PAGE)
ORDER

As new and material has not been received, the claim of entitlement to service connection for hypertension is not reopened and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for skin disability is reopened.  To this extent, the appeal is allowed.

Entitlement to a compensable rating for erectile dysfunction is denied.

For the period from October 15, 2003 to December 9, 2004, entitlement to a disability rating in excess of 60 percent for coronary artery disease is denied.

For the period from December 10, 2004 to March 21, 2006, entitlement to a disability rating in excess of 30 percent for coronary artery disease is denied.  

For the period from March 22, 2006 to June 3, 2007, entitlement to a disability rating in excess of 60 percent for coronary artery disease is denied.

For the period from June 4, 2007 to June 14, 2010, entitlement to a disability rating in excess of 30 percent for coronary artery disease is denied.  

For the period from June 15, 2010, entitlement to a disability rating in excess of 60 percent for coronary artery disease is denied.

Entitlement to an effective date earlier than October 15, 2003, for the grant of service connection for coronary artery disease is denied.





						(CONTNINUED ON NEXT PAGE)
REMAND

The Veteran has submitted internet articles suggesting a link between diabetes mellitus and skin disabilities depression.  These trigger VA's duty to provide examinations.  

An April 2009 VA outpatient treatment record reflects diagnoses of presbyopia and diabetes mellitus without diabetic retinopathy.  Vol. 8.  An examination is needed to assess whether he has a disability affecting the eyes manifested by blurred vision or light sensitivity that is due to or aggravated by diabetes mellitus.

The Veteran has claimed a "lack of energy."  See December 2006 and July 2008 claims, Vol. 6.  It is not clear whether this constitutes a symptom of an already diagnosed condition, such as dysthymia, or whether the Veteran has a disability manifested by lack of energy.  A VA examination is needed to assess whether he has a disability manifested by lack of energy and, if so, whether such disability is due to or aggravated by a service-connected disability; or is a symptom a diagnosed condition.  

TDIU

The record reflects that the Veteran is unemployed and his last employment may have been as a cook.  The Court has held that a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A June 2011 VA examiner opined that chronic medical conditions did not restrict his activities or prevent him from working, except as it related to his coronary artery disease.  The examiner did not provide a complete opinion as to whether the coronary artery disease would preclude suitable gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

This issue is also inextricably intertwined with the service connection issues.

Effective date

In a June 2009 rating decision, the RO granted entitlement to service connection for peripheral neuropathy, left and right lower extremities, assigning separate 10 percent disability ratings, effective July 9, 2008.  In a July 2009 submission, the Veteran expressed disagreement with the disability ratings and effective date assigned.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an application for TDIU that includes reports of his education, occupational experience, and dates of employment.

2.  Associate with the claims folder or Virtual VA updated treatment records from the Jackson VAMC for the period from June 15, 2012.

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the etiology of his claimed skin disability.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether a skin disability is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include diabetes mellitus, type II; coronary artery disease; peripheral neuropathy, bilateral lower and upper extremities; and erectile dysfunction;

b)  whether a skin disability is at least as likely as not (50 percent probability or more) aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include diabetes mellitus, type II; coronary artery disease; peripheral neuropathy, bilateral lower and upper extremities; and erectile dysfunction.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  AFTER all outstanding treatment records have been associated with the claims file; schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the etiology of his claimed acquired psychiatric disability.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether an acquired psychiatric skin disability, to include dysthymia, is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include diabetes mellitus, type II; coronary artery disease; peripheral neuropathy, bilateral lower and upper extremities; and erectile dysfunction;

b)  whether an acquired psychiatric skin disability, to include dysthymia, is at least as likely as not (50 percent probability or more) aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include diabetes mellitus, type II; coronary artery disease; peripheral neuropathy, bilateral lower and upper extremities; and erectile dysfunction.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  AFTER all outstanding treatment records have been associated with the claims file; schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the etiology of his claimed disability manifested by blurred vision and sensitivity to light.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  Please state whether the Veteran has a disability manifested by blurred vision or sensitivity to light;

b)  Please state whether any disability is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include diabetes mellitus, type II; coronary artery disease; peripheral neuropathy, bilateral lower and upper extremities; and erectile dysfunction; or

c)  whether any disability is at least as likely as not (50 percent probability or more) aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include diabetes mellitus, type II; coronary artery disease; peripheral neuropathy, bilateral lower and upper extremities; and erectile dysfunction.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

6.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the etiology of his claimed disability manifested by lack of energy.

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether the Veteran has a disability manifested by lack of energy, or whether this is a symptom associated with a diagnosed disability;

b)  whether a disability manifested by lack of energy is at least as likely as not (50 percent probability or more) proximately due to a service-connected disability, to include diabetes mellitus, type II; coronary artery disease; peripheral neuropathy, bilateral lower and upper extremities; and erectile dysfunction;

c)  whether a disability manifested by lack of energy is at least as likely as not (50 percent probability or more) aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to include diabetes mellitus, type II; coronary artery disease; peripheral neuropathy, bilateral lower and upper extremities; and erectile dysfunction.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

7.  Request that the June 2011 VA examiner (or another qualified physician if T.W., M.D., is unavailable) review the claims folders and opine whether the Veteran's service-connected coronary artery disease (or any other service-connected disability) precludes gainful employment for which his education and occupational experience would otherwise qualify him.

8.  Issue a statement of the case with regard to the issue of entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy, left and right lower extremities.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

9.  If any of the issues on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


